Citation Nr: 1020428	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  09-07 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon



THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.  



ATTORNEY FOR THE BOARD

C. Ferguson, Counsel





INTRODUCTION

The Veteran had active service from October 1967 to October 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO). 



FINDINGS OF FACT

1.  The Veteran died in February 2007.  The death certificate 
identified the immediate cause of death as cancer of the 
liver.  No other causes were listed.    

2.  The Veteran was not service connected for any disability 
during his lifetime.

3.  A preponderance of the evidence is against a finding that 
the Veteran's treatment for malaria in service was related to 
his development of cancer of the liver.  

4.  A preponderance of the evidence is against a finding that 
the Veteran's cancer of the liver was related to service or 
any incident or event therein, to include presumed exposure 
to herbicide agents, or that a malignant tumor manifested to 
a compensable degree within one year of discharge.  

5.  A preponderance of the evidence is against a finding that 
the cause of the Veteran's death is causally or etiologically 
related to service.  



CONCLUSION OF LAW

1.  The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor is there a basis for a presumption that 
the cause of death was related to service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1310, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.312 (2009).

2.  The criteria for entitlement to DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 have not been met.  38 
U.S.C.A. §§ 1318, 5103, 5103A, 5109A (West 2002); 38 C.F.R. 
§§ 3.22, 3.102, 3.159 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2009).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice 
should not be presumed prejudicial, and that the burden of 
showing harmful error rests with the party raising the issue, 
to be determined on a case-by-case basis.  Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant 
has not alleged any prejudicial or harmful error in VCAA 
notice, and, as discussed herein, none has been shown.

In correspondence dated in April 2007, which was prior to the 
initial denial of the appellant's claim, the RO explained 
what the evidence must show to establish entitlement to 
dependency and indemnity compensation, and described the type 
of information and evidence that the appellant needed to 
provide in support of her claim.  The RO further explained 
what evidence VA was responsible for obtaining or would 
assist in obtaining on her behalf in support of her claim.  

In regard to Dingess notice requirements, the Board notes 
that the April 2007 VCAA notice letter did not adequately 
advise the appellant regarding the element of effective date.  
However, such error does not harm the appellant because her 
claims are being denied for reasons explained below and, 
consequently, no effective date will be assigned.  Thus, the 
lack of adequate notice regarding how VA assigns an effective 
date once service connection has been established is rendered 
moot.    

During the course of this appeal, the Court held that in a 
claim for DIC benefits, VCAA notice must further include (1) 
a statement of the conditions, if any, for which a Veteran 
was service-connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  Hupp v. Nicholson, 21 
Vet. App. 342, 352 (2007).  In the present case, the Board 
notes that the appellant was provided with adequate notice 
with respect to the Hupp notice elements by virtue of the 
April 2007 VCAA notice letter.  

The appellant did not receive a listing of disabilities for 
which the Veteran was service connected at the time of his 
death, in the April 2007 VCAA notice letter, because he had 
not been service connected for any disabilities during his 
lifetime and the appellant was aware that he never filed a 
claim with VA.  See March 2007 VA Form 21-534.  Also, because 
the Veteran was not service connected for any disability at 
the time of his death, no explanation of the evidence 
required to substantiate a DIC claim based on a previously 
service-connected condition was needed.  Thus, notice with 
respect to the first and second Hupp notice elements was not 
necessary in this case.    

In regard to the third Hupp notice element, the appellant was 
provided with adequate notice regarding the evidence and 
information needed to substantiate a claim based on a 
disorder not yet service connected.  Indeed, the RO 
specifically wrote that the appellant needed to provide 
medical evidence showing a reasonable probability that the 
disorder that contributed to the Veteran's death was caused 
by injury or disease that began during service.  The 
appellant further has demonstrated an understanding of the 
evidence needed to substantiate her claim.  See e.g., March 
2009 VA Form 9.      

While the appellant was not specifically provided with notice 
with respect to the claim for DIC benefits under 38 U.S.C.A. 
§ 1318, the lack of notification is not prejudicial to the 
appellant.  As stated above, the appellant is aware that the 
Veteran was not service connected for any disability during 
his lifetime and has not specifically contended that she is 
entitled to DIC benefits under the provisions of 38 U.S.C.A. 
§ 1318.  She has offered no evidence or argument to show that 
she meets the requirements for compensation in accordance 
with such provisions.     

In view of the foregoing, the Board concludes that VA's duty 
to notify has been met, and there is no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  

To fulfill the statutory duty to assist, a medical opinion 
was obtained in October 2009 based on review of the claims 
folder with respect to the cause of death claim.  Although 
the examiner did not provide an opinion as to whether the 
Veteran's cancer of the liver was related to presumed 
herbicide exposure in Vietnam or began as a soft tissue 
sarcoma or lymphatic condition, the Board finds that such 
omission does not render the opinion inadequate.  As will be 
explained in greater detail below, the National Academy of 
Sciences (NAS) has not found an association between cancer of 
the liver and herbicide exposure, and there is no indication 
in the clinical documentation of record that the Veteran's 
cancer of the liver began as a soft tissue sarcoma or 
lymphatic condition.  The appellant has not provided a 
competent medical opinion or any other medical evidence in 
support of her assertion that the Veteran's liver cancer is 
related to presumed in-service herbicide exposure.  For these 
reasons, the October 2009 medical opinion is deemed adequate 
for the purposes of this adjudication.  




In addition, VA treatment records identified as relevant to 
the appellant's claim have been obtained and are associated 
with the claims folder.  Furthermore, the Veteran's service 
treatment records (STRs) are included in the claims folder.     

The Board notes that the Veteran's terminal records from the 
private hospice where he died are not included in the claims 
folder.  However, the appellant neither provided the 
necessary consent and authorization to request the records 
nor submitted the records herself.  

The law requires that the claimant cooperate fully with VA's 
reasonable efforts to obtain relevant records from non-
Federal agency or department custodians and provide enough 
information to identify and locate the existing records.  
38 C.F.R. § 3.159(c).  VA's duty to assist the claimant in 
the development of his claim is not a one-way street.  The 
claimant is obligated to cooperate when she is asked for 
information which is essential in obtaining relevant 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the appellant has not provided enough information to 
request the alleged treatment records, the Board finds that 
VA has satisfied its duty to assist and a remand in order to 
attempt to obtain the necessary authorization from the 
appellant to request the records is not warranted.  See 
Soyini v. Derwinski, 1 Vet. App. 540 (1991) (holding that a 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to the claim adjudicated herein.  Accordingly, the 
Board will proceed with appellate review.  

II.  Pertinent Law, Facts, and Analysis 

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although we have an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the appellant or on her behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  

The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The appellant must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the claimant).

When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an 
appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

A.  Cause of death

In the present case, the appellant suggests that the 
Veteran's cancer of the liver, which caused his death, was 
the result of damage caused by his in-service malaria.  She 
alternatively suggests that the Veteran's liver cancer began 
as a soft tissue sarcoma or lymphatic condition such that the 
disorder is presumptively service-connected as a disease 
associated with herbicide exposure.  She further asserts that 
current medical evidence should change 38 C.F.R. § 3.309 to 
include cancer of the liver as a presumptive disease 
associated with Agent Orange exposure.  See March 2009 
substantive appeal, on VA Form 9. 

Dependency and indemnity compensation is payable to the 
surviving spouse of a veteran if such veteran died from a 
service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.5.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly autopsy reports.  38 C.F.R. 
§ 3.312(a).

The service connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  

Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).    

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, generally would not be held to have contributed to 
death primarily due to unrelated disability.  38 C.F.R. 
§ 3.312(c)(2). 




In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) evidence of a nexus between the claimed in-service 
disease or injury and death.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In the present case, the evidence of record confirms the 
occurrence of the Veteran's death.  The death certificate 
notes that he died in February 2007 of cancer of the liver, 
with no other causes identified.  The approximate interval 
between onset of the cause of the Veteran's death and his 
death was noted to be two months, and the manner of death was 
noted to be natural. 

In regard to evidence of in-service incurrence or aggravation 
of a disease or injury, the Board again notes that the 
Veteran was not service connected for any disability during 
his lifetime.  The appellant, in this case, seeks entitlement 
to DIC benefits for a disorder not yet service connected, 
i.e., cancer of the liver.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  As a general 
matter, service connection for a disability on the basis of 
the merits of such claim requires (1) the existence of a 
current disability; (2) the existence of the disease or 
injury in service, and; (3) a relationship or nexus between 
the current disability and any injury or disease during 
service.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).  

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as a malignant tumor, become manifest 
to a degree of 10 percent or more within one year after the 
date of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

In the present case, the STRs confirm that the Veteran was 
diagnosed and treated for malaria in service.  Indeed, 
service clinical records reveal that the Veteran was treated 
for plasmodium falciparum malaria from April 1969 to May 
1969.  

However, there is no evidence of subsequent treatment for 
malaria shown in service, and the Veteran's endocrine and 
genitourinary systems as well as his abdomen and viscera were 
clinically evaluated as normal at the October 1969 separation 
examination.  He also denied having any stomach, liver, or 
intestinal trouble at separation on his report of medical 
history.  The Board further observes that the STRs include no 
clinical findings or treatment for cancer of the liver.    

In addition, the Veteran's VA treatment records of record 
show that he first presented with complaints of jaundice that 
had been progressively worsening, and upper right quadrant 
abdominal pain for the past three to four weeks, in December 
2006.  He was subsequently scheduled for a gastroenterology 
consult for obstructive jaundice and, after undergoing 
endoscopic retrograde cholangiopancreatography (ERCP), was 
found to have stricture at bifurcation of the left and right 
hepatic ducts that were likely malignant.  See VA treatment 
record addendum dated January 10, 2007.  Two days later, 
computed tomography (CT) findings were reviewed by a general 
surgeon and he noted that the Veteran had a large mass in the 
porta hepatic and his left portal vein was occluded.  He also 
wrote that the right portal vein was narrowed and looked like 
it was encased by a tumor.  The surgeon noted that the 
Veteran was being referred for hematology/oncology and 
radiology oncology consults.  There are no subsequent VA 
treatment records pertaining to the Veteran's treatment for 
cancer in the record; however, it is noted in the February 
2007 treatment record that the VAMC was contacted by the 
private hospice on February [redacted], 2007 and told that the 
Veteran died that day.  As noted above, although the 
Veteran's terminal records from the private hospice are not 
included in the record, the death certificate lists cancer of 
the liver as the immediate cause of death.  It is notable 
that there was no mention of a past history of malaria or any 
current residuals of malaria in the treatment records.  

Thus, the evidentiary record reveals that cancer of the liver 
was not shown until 2006, approximately 37 years after in-
service treatment for malaria and discharge from active 
service.  The passage of many years between discharge from 
active service and complaints or medical documentation of a 
claimed disability is evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000). 

The only competent medical opinion of record does not link 
the Veteran's cancer of the liver to his in-service treatment 
for malaria.  In October 2009, the VA medical reviewer 
concluded, after reviewing the Veteran's claims folder, that 
it is less likely than not that the Veteran's liver cancer 
was due to his malarial infection in the service or to his 
treatment for malaria.  She listed the agents by which the 
Veteran's malaria was treated in service and commented that 
none of the agents of treatment for malaria are known to be 
associated with cholangiocarcinoma, as they have temporary 
acute hepatic effects among their reported SEs (side 
effects).  She also explained that there was no medical 
documentation of recurrent malarial flare-ups, and noted that 
the positive hepatitis B surface antibody test in 1999 shown 
in the record was the result of the Veteran's hepatitis B 
vaccination offered by the VA.  She further concluded that 
the presence of chronic inflammation of the liver was 
unlikely and, consequently, unlikely to have contributed to 
the development of cholangiocarcinoma nearly 40 years later.  
She then noted that there is no sciebtific evidence that any 
form or severity of malaria was associated with 
hepatocellular carcinoma.  Also, she wrote that it is less 
likely than not that the Veteran's liver cancer was due to a 
parasitic liver infection obtained in Vietnam because there 
was no evidence of liver fluke on pathology slides.  Because 
the October 2009 VA reviewer reviewed the claims folder and 
provided a sound rationale in support of her conclusions, and 
there is no competent medical opinion to the contrary of 
record, the Board affords it significant probative value.  

Thus, the evidence does not show that cancer of the liver 
manifested until many years after service or that it is 
related in any way to in-service malaria.  

The Board has also considered the appellant's assertion that 
the Veteran's liver cancer began as a soft tissue sarcoma or 
lymphatic condition such that the disorder is presumptively 
service-connected as a disease associated with herbicide 
exposure or, otherwise, that current medical evidence 
indicates that cancer of the liver should be included as a 
presumptive disease associated with Agent Orange exposure. 

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the following must be shown:  (1) that the Veteran served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975; (2) that he 
suffered from a disease associated with exposure to certain 
herbicide agents enumerated under 38 C.F.R. § 3.309(e); and 
(3) that the disease process manifested to a degree of 
10 percent or more within the specified time period 
prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

In this case, the evidentiary record confirms that the 
Veteran served in the Republic of Vietnam and has the 
requisite service in Vietnam as defined by 38 C.F.R. 
§ 3.307(a)(6)(iii).  Therefore, he is presumed to have been 
exposed to a herbicide agent, to include Agent Orange, during 
service in the absence of affirmative evidence to the 
contrary.  

However, neither the Veteran's death certificate nor his VA 
treatment records show that he was diagnosed with any type of 
cancer that has been enumerated under 38 C.F.R. § 3.309(e) as 
associated with herbicide exposure.  Instead, he was 
diagnosed with cancer of the liver approximately two months 
prior to his death in February 2007.  Such disease is not 
enumerated in the regulations as associated with herbicide 
exposure.

Pursuant to Section 3 of the Agent Orange Act of 1991, Public 
Law No. 102-4, 105 Stat. 11, the Secretary of Veterans 
Affairs (Secretary) entered into an agreement with the NAS to 
review and summarize the scientific evidence concerning the 
association between exposure to herbicides used in Vietnam 
and various diseases suspected to be associated with such 
exposure.  The NAS was to determine, to the extent possible, 
whether there is a statistical association between the 
suspect disease and herbicide exposure, taking into account 
the strength of the scientific evidence and the 
appropriateness of the methods used to detect the 
association; the increased risk of disease among individuals 
exposed to herbicides during the service in the Republic of 
Vietnam during the Vietnam era; and whether there is a 
plausible biological mechanism or other evidence of a causal 
relationship between herbicide exposure and the suspect 
disease.  The NAS was required to submit reports of its 
activities every two years.

The Secretary, under the authority of the Agent Orange Act of 
1991 and based on the studies by the NAS, has determined that 
there is no positive association between exposure to 
herbicides and any condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. 
Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 
2, 1999); Notice, 67 Fed. Reg. 42,600-08 (June 24, 2002); 
Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007).  Last year, 
the Secretary added AL amyloidosis to the list of presumptive 
disabilities in the regulation.  See Final Rule, 74 Fed. Reg. 
21,258-260 (May 7, 2009).  

Most recently, on July 24, 2009, the NAS released Veterans 
and Agent Orange, Update 2008.  This information (in a 
prepublication copy) is available on the NAS publications 
website, "http://www.nap.edu/," on the Internet.  This 
report indicates, at TABLE  S-1, that there is "Inadequate 
or Insufficient Evidence to Determine an Association" 
between exposure to Agent Orange and other herbicides, and 
hepatobiliary cancers (liver, gallbladder, and bile ducts).

Therefore, since the Secretary has not specifically found a 
linkage between cancer of the liver and any herbicide 
exposure, the claimed disorder cannot be presumed to be due 
to Agent Orange exposure.  The Board also notes that there is 
no competent medical evidence included in the record which 
suggests that that the Veteran's cancer of the liver began as 
soft tissue sarcoma or a lymphatic condition.  

When a disease is first diagnosed after service and is not 
entitled to a presumption of service connection, it may 
nevertheless be established by affirmative evidence 
demonstrating that disease was in fact incurred during 
service.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994).  Thus, although the Veteran's liver cancer falls 
under no presumptive provision of law, direct service 
connection for his cause of death could be established by 
competent medical evidence of a relationship to exposure to a 
herbicide agent while in military service.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Combee at 1043-44.  In the present 
case, however, there is no medical evidence to support such a 
relationship.

While the Board recognizes that the appellant has asserted 
that the cause of the Veteran's death, cancer of the liver, 
was due to his exposure to herbicide agents during active 
military service, she is a layperson and is not shown to have 
the requisite medical expertise to render a competent 
diagnosis or medical opinion regarding the cause of the 
Veteran's death in this particular case.  See Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  As explained above, the competent 
medical evidence of record weighs against a finding that the 
cause of the Veteran's death is related to a disability 
incurred or aggravated during active military service, to 
include presumed herbicide exposure.  The Board affords this 
evidence more probative value than the appellant's 
unsupported lay assertion in resolving the medical question 
of whether the cause of death was related to service.  

For the reasons and bases set forth above, the preponderance 
of the evidence is against a finding that service connection 
for the Veteran's cancer of the liver is warranted on either 
a direct or presumptive basis.  Consequently, the benefit-of-
the-doubt doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.  

B.  Entitlement to DIC pursuant to the provisions of 
38 U.S.C.A. § 1318

When a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Under 38 U.S.C.A. § 1318, VA death benefits may be 
paid to the deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
such veteran's death was not the result of his or her own 
willful misconduct and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for a 
service-connected disability rated by VA as totally disabling 
for a continuous period of at least 10 years immediately 
preceding death; or was rated totally disabling continuously 
since the veteran's release from active duty, and for a 
period of not less than five years immediately preceding 
death; or was rated by VA as totally disabling for a 
continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
(POW) who died after September 30, 1999.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.  

Under 38 C.F.R. § 3.22, a veteran is considered "entitled to 
receive" compensation, in pertinent part, if it is 
determined that the veteran would have received total 
disability compensation at the time of death for a service-
connected disability rated totally disabling for the 
specified period required by statute but for clear and 
unmistakable error (CUE) committed by VA in a decision on a 
claim filed during the veteran's lifetime.  38 U.S.C.A. 
§ 1318 (West 2002); 38 C.F.R. § 3.22. 

Previous rating actions are accepted as correct in the 
absence of CUE.  38 C.F.R. § 3.105.  Under Russell v. 
Principi, 3 Vet. App. 310 (1992) and Damrel v. Brown, 6 Vet. 
App. 242 (1994), "clear and unmistakable error" in prior 
rating actions involves a situation in which the correct 
facts, as they were known at the time, were not before the 
adjudicator or the pertinent statutory or regulatory 
provisions in existence at the time were incorrectly applied 
by the adjudicator.  The error must be "undebatable" such 
that reasonable minds could only conclude that the rating 
action in question was fatally flawed at the time it was 
made.  In addition, the determination of whether there was 
clear and unmistakable error in the prior rating 
determination must be based on the record and law that 
existed at the time of the rating action in question.

In order for the appellant to prevail on her claim for death 
benefits under 38 U.S.C.A. § 1318, the evidence must show 
that the Veteran met the statutory duration requirements for 
a total disability rating at the time of his death or that 
such requirements would have been met, but for clear and 
unmistakable error in a previous VA decision.  

Initially, the Board notes that the record shows that the 
Veteran did not file a claim with VA for compensation 
benefits pertaining to any disability during his lifetime.  
The appellant also acknowledged that the Veteran had not 
filed any a claim with 

VA on her March 2007 claim, the VA Form 21-534.  Thus, it 
necessarily follows that, at the time of the Veteran's death, 
service connection was in not effect for any disability. 

In consideration of the foregoing, it is clear that the 
Veteran did not meet the statutory duration requirements for 
a total disability rating at the time of his death, nor would 
such requirements have been met but for clear and 
unmistakable error in a previous VA decision.  The Veteran 
was not continuously rated totally disabling for a period of 
10 or more years immediately preceding his death, was not 
continuously rated as totally disabled for a period of not 
less than 5 years from the date of his discharge from active 
duty, and was not a former POW rated by VA as totally 
disabled for a continuous period of not less than one year 
immediately preceding death.  Further, because the Veteran 
did not file a claim with VA for disability benefits during 
his lifetime, there is no basis for a finding of CUE in a 
prior VA decision.  

Because the Veteran did not meet any of the statutory 
duration requirements for a total disability rating at the 
time of his death, the Board finds that the preponderance of 
the evidence weighs against the claim and an award of 
benefits under 38 U.S.C.A. § 1318 to the appellant on such 
basis is not warranted. 

In reaching the above conclusion, the Board notes that under 
the provisions of 38 U.S.C.A. § 5107(b), reasonable doubt is 
to be resolved in the claimant's favor in cases where there 
is an approximate balance of positive and negative evidence 
in regard to a material issue.  The preponderance of the 
evidence, however, is against the claim, and that doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is denied.  



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


